Case 20-12841-MFW Doc 612 Filed 01/06/21 Pagelof1

 

 

 

 

 

 

RECEIVED / FILED
December 30, 2020 JAN . 6 2021
Bankruptcy Court LSSTRICT ROTTS AWARE.

 

 

824 Market Street, 3% Floor

Wilmington, Delaware,19801

Regarding: Case No. 20-12841

i, Sandra Tuell, a member of You Fit Health Clubs, LLC, of Pt. Charlotte, FL, 33948, object to my

membership being transferred/sold to YF FC Acquisition, LLC.

| know longer wish to be am member of said club and deny the right of the club to deduct monies for
dues from my bank account. | have notified my bank, stipulating that these rights have been
revoked.

| have already paid monies throughout the pandemic while the club was closed and am now advised

that gyms are a prime place to contract COVID-19.

Therefore, consider this a formal objection to the sale of my Membership Assets to the Buyer,
and a formal notification/deniat of rights to debit monies from my bank account as of this
date, December 30, 2020.

Thank you,
Sandra Tuell /

  
 

18466 Robinson Ave.
Port Charlotte, FL 33948
(941) 276 8835
